Name: COMMISSION REGULATION (EC) No 2066/96 of 29 October 1996 determining the extent to which applications lodged in October 1996 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 30 . 10 . 96 EN Official Journal of the European Communities No L 277/9 COMMISSION REGULATION (EC) No 2066/96 of 29 October 1996 determining the extent to which applications lodged in October 1996 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic , Romania and Bulgaria can be accepted products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 1236/96 (2), and in parti ­ cular Article 4 (5) thereof, Having regard to Commission Regulation (EC) No 1 559/94 (3) laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part, as last amended by Regulation (EC) No 1236/96, and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1996 are, in the case of some HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 October to 31 December 1996 submitted under Regulations (EEC) No 2699/93 and (EC) No 1559/94 shall be met as referred to in Annex C. Article 2 This Regulation shall enter into force on 30 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p. 88 . (2) OJ No L 161 , 29 . 6 . 1996, p . 106 . (3) OJ No L 166, 1 . 7 . 1994, p. 62 . No L 277/ 10 EN Official Journal of the European Communities 30 . 10 . 96 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1996 1 4,47 2 8,43 4 100,00 7 3,01 8 13,89 9 3,66 10 1 1 100,00 1 1 12 4,20 14  15 100,00 16 100,00 17 Ã   1 o 19 62,50 21 100,00 22 100,00 23 100,00 24 37,04 25 100,00 26  27  28  30 -1 31 - 32  33  34  35  36  37 27,01 38 100,00 39  40  43 100,00